Citation Nr: 1601387	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected right knee disability.

5.  Entitlement to a compensable rating for status post laceration between second and third digits of the left hand.

6.  Entitlement to a rating in excess of 10 percent for right knee disability.

7.  Entitlement to an effective date prior to September 8, 2010 for the assignment of a 10 percent rating for right knee disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

By the May 2012 rating decision, the RO, in pertinent part, increased the rating for right knee disability from 0 to 10 percent, effective September 8, 2010, and denied a compensable rating for status post laceration between second and third digits of the left hand; denied service connection for back, left hip, and left ankle disabilities all claimed as secondary to service-connected right knee disability; and denied TDIU.  

By the February 2014 rating decision, the RO denied service connection for bilateral hearing loss. 

The record reflects that the Veteran requested a hearing before a Veterans Law Judge in conjunction with this appeal, and that such hearing was scheduled for April 2015.  The Board notes, however, in April 2015, VA received the Veteran's written request, by way of his attorney, to withdraw his request for such hearing. Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).  In that same correspondence, the Veteran's representative requested that the record be held open for 60 days in order for the Veteran to submit additional evidence.  In May 2015, the Veteran submitted additional evidence with a waiver of RO initial consideration.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The issues of increased rating for right knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a left ear hearing loss disability as defined by VA regulations.

2.  Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest in service or within one year of the Veteran's discharge from service.

3.  Resolving all doubt in favor of the Veteran, a lumbar spine disability, has been permanently aggravated by his service-connected right knee disability.

4.  Resolving all doubt in favor of the Veteran, a left hip disability, has been permanently aggravated by his service-connected right knee disability.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a left ankle disability.

6.  A final October 1982 rating decision granted service connection for right knee disability, rated as noncompensably disabling, effective December 6, 1981.

7.  Following the final October 1982 rating decision, VA received the Veteran's claim seeking an increased rating for his service-connected right knee disability on November 23, 2010.

8.  In decision issued in May 2012 the AOJ determined that it was factually ascertainable that an increase in the right knee disability occurred on September 8, 2010 (as X-ray arthritis and limitation of motion were shown), within one year of the Veteran's November 23, 2010 increased rating claim; it is not factually ascertainable that an increase in disability took place prior to that time.

9.  For the entire appeal period, the Veteran's status post laceration between second and third digits of the left hand is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment or other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for lumbar spine disability, as secondary to the service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for left hip disability, as secondary to the service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for an effective date prior to September 8, 2012, for the grant of a 10 percent rating for right knee disability have not been met.  38 U.S.C.A. §§ 5110; 38 C.F.R. § 3.400 (2015).

6.  The criteria for a compensable rating for status post laceration between second and third digits of the left hand are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (Code) (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Relevant to the lumbar spine and left hip, as the Board's decision to grant service connection for such disabilities herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

As relevant to the Veteran's claims for service connection for bilateral hearing loss and left ankle disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in letters in March 2012 (for left ankle disability) and in June 2013 (for bilateral hearing loss), sent prior to the initial unfavorable decisions issued in May 2012 and February 2014, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the Veteran's effective date claim, the Board notes that his claim for an earlier effective date for the award of a 10 percent rating for his right knee disability is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's increased rating claim was granted and an effective date was assigned in the May 2012 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As relevant to the Veteran's increased rating for his left hand disability, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds VA has complied with its duty to assist the Veteran in the development of his claims decided herein.  In this regard, the Board notes that all available STRs, service personnel records, and post-service VA and private treatment records were obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in March 2012 and February 2014 in order to determine the severity of, as well as the nature and etiology of his left hand and bilateral hearing loss, respectively.  The Board finds the examinations and opinions to be adequate to decide the issues as they are predicated on a full review of the record, to include the Veteran's statements made regarding the severity of his left hand laceration and the onset of his hearing loss, his STRs, and post-service records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  With regards to his increased rating claim, the Veteran has not alleged a worsening of such disability since the March 2012 VA examination.  In this regard, while he has claimed that such disability is worse than the currently assigned rating, he has not contended that the condition has increased in severity since his most recent VA examination. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claims decided herein has been satisfied.  Therefore, no further examination is necessary.

The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his claim for service connection for a left ankle disability.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination and/or opinion is not necessary with respect to the left ankle claim as he does not have nor has he had, at any point during the appeal period, a diagnosed left ankle disability.  Therefore, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Additionally, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral hearing loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he currently has bilateral hearing loss as a result of his in-service occupation as an artillery radio operator.  The Veteran's service treatment records are negative for hearing loss during service.  The Veteran's service treatment records include four audiograms dated in October 1978, July 1979, August 1980, and November 1981.

On October 1978 service enlistment examination, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
5
15
10
5

On July 1979 service reference evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
0
LEFT
0
0
0
0
0

On August 1980 service reference evaluation, pure tone thresholds, in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
0
0
LEFT
15
10
15
5
0

On a November 1981 Report of Medical History, the Veteran denied hearing loss, and the service separation audiogram documented pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
10
5
0

The Veteran submitted an initial claim for service connection for bilateral hearing loss in May 2013.  He was afforded a VA audiological examination in February 2014.  At such time, he reported exposure to noise from artillery fire while in service.  Audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
40
LEFT
15
15
25
15
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner found that the Veteran's hearing loss was not related to service.  He reasoned that the Veteran had normal hearing upon discharge.  In an addendum opinion, later that month, the examiner indicated that the Veteran's audiograms had been reviewed, and that the threshold shifts in service were not clinically significant.  The examiner noted that this was not a manifestation of the Veteran's current hearing loss.  He noted that the Veteran's hearing was normal upon discharge and that three decades had lapsed since separation from service with no data to support a chronicity or continuity.  The examiner noted that there was no nexus to service despite the moderate probability that the Veteran was exposed to noise.

Relevant to the Veteran's left ear, the Board finds that service connection for left ear hearing loss cannot be established as the Veteran does not have the current disability of left ear hearing loss at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The Board has considered the Veteran's allegation that he suffers from hearing loss due to noise exposure in service. However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  In the instant case, the Veteran's left ear pure tone thresholds and speech recognition score do not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385.

The Board notes, however, despite the lack of complaints, treatment, or diagnoses referable to hearing loss during service, the Veteran was exposed to noise during his military service.  In this regard, it was reported that the Veteran was exposed to artillery noise while working as an artillery radio operator.  The Board acknowledges that the Veteran is competent to describe the nature and extent of his in-service noise exposure, and his contentions are consistent with his documented service with the United States Marines.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

The Board further finds that the Veteran has a current diagnosis of a right ear hearing loss disability per VA regulations.  Specifically, the audiometric findings noted at the February 2014 VA examination reveals auditory thresholds of 40 decibels in at least one frequency.  38 C.F.R. § 3.385.  As such, the matter before the Board turns on a finding of a nexus between the Veteran's right ear hearing loss and in-service noise exposure.  

After a review of the complete record, the Board finds that the Veteran's right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his in-service noise exposure, and did not manifest within one year of the Veteran's discharge from service.  As such, service connection for right ear hearing loss is not warranted.

The Board accords great probative weight to the February 2014 VA examiner's opinion as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  As noted, in this regard, he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Finally, the Board has considered whether presumptive service connection for right ear hearing loss is warranted.  However, the first diagnosis of such disability was at the February 2014 VA examination, which is more than one year after the Veteran's separation from service in December 1981.  Furthermore, while the Veteran has indicated a continuity of hearing loss symptomatology since his military service, the Board finds such allegation not credible as it conflicts with the evidence of record.  Indeed, at the time of his service separation in December 1981, the Veteran denied hearing loss.  Furthermore, the separation audiogram not only showed normal hearing, but that his hearing appeared to have improved since enlistment.  Moreover, the first noted complaint for hearing loss was in May 2013, when he submitted his claim for service connection.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Lumbar spine and left hip disabilities

The Board notes that the Veteran does not allege, nor does the record reflect, that his left hip disability, is related to service on a direct or presumptive basis.  Notably, while he originally had not indicated that lumbar spine was related to service on a direct basis, he indicated during the January 2012 VA examination that his lumbar spine disability was possibly related to an in-service motor vehicle accident.  

In this regard, the Board notes that service treatment records are negative for any lumbar spine or left hip disabilities.  Moreover, the Veteran has not alleged a continuity of symptomatology referable to lumbar spine and left hip arthritis since service and there is no evidence of such disorders until 2010 when lumbar spine and left hip arthritis were diagnosed.  Furthermore, there is no competent evidence linking the Veteran's lumbar spine and left hip disabilities directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

The Veteran asserts that his current lumbar spine and left hip disabilities are caused or aggravated by his service-connected right knee disability.  In pertinent part, post-service VA treatment records showed that the Veteran underwent a lumbar fusion in December 2010 for degenerative changes; and a left hip arthroplasty in March 2012 for severe left hip degenerative arthritis.  

During a February 2011 VA examination, the Veteran reported that in 2007 he began to experience left hip pain, he indicated that he was uncertain as to what caused the left hip pain, but believed it was due to his service-connected right knee disability.  Examination of the left hip was essentially unremarkable.  The examiner noted the July 2010 left hip X-ray that revealed moderately advanced degenerative arthrosis of asymmetric superolateral joint space narrowing.  Moderate osteoarthritis of the left hip was diagnosed.  The examiner opined, based on a review of the Veteran, and claims file, to include the service treatment records, that the left hip was less likely as not caused by or a result of the right knee disability.  The examiner also noted that the service-connected right knee did not aggravate the left hip disability.  The examiner indicated that the Veteran's 29 years of carpentry work was more likely the proximate cause of the left hip condition.  There was no opinion with regards to the aggravation aspect of the Veteran's claim.

During the January 2012 VA back examination, the Veteran reported that in July 2010 he first experienced severe back pain.  He indicated that he believed that an in-service motor vehicle accident was responsible for his current condition.  Physical examination revealed low back pathology.  The examiner opined that the Veteran's current low back condition was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  No adequate rationale was provided.  In a March 2012 addendum, the examiner reasoned that the current low back condition was a result of the Veteran's lifelong work as a construction worker and carpenter.  She noted the Veteran stated that he first began to have back pain in July 2010. 

In support of his claim, the Veteran submitted a medical report and opinion from his private treating physician, Dr. D.I.G.  Dr. D.I.G. indicated that he reviewed the Veteran's file.  He indicated that in 2007-2008, the Veteran began to experience increased knee pathology, and then subsequently developed back and hip pain.  He noted that the Veteran underwent diagnostic studies that identified degenerative changes in his lumbar spine, as well as arthritic changes in his hip joint.  The examiner noted that the Veteran's back pain failed to improve and he subsequently underwent lumbar spine surgery.  The physician also noted that the Veteran had to undergo a left hip arthroplasty in March 2010 due to severe degenerative changes.  The examiner noted that in reviewing the Veteran's files, there appeared to be an aggravation of the lumbar spine and left hip disabilities due to the service-connected right knee disability.  Indeed, he noted that the right knee disability aggravated the back and hip disorders secondary to limping and postural and gait changes.  He noted that the Veteran developed increased knee pain and obviously severe degenerative changes.  Dr. D.I.G. noted that it would be at least as likely as not that a change in gait and range of motion of the Veteran's knee definitely would alter his gait and increase or predispose the Veteran to degenerative changes in the left hip and increased pain in the low back.  

Initially, the Board notes that there is simply no competent medical evidence showing that the Veteran's service-connected right knee disability caused his lumbar spine and left hip disabilities.  The only opinions to address direct causation are the February 2011 and January 2012 VA examinations, which indicated that the cause was more likely the Veteran's 29 year history as a carpenter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The remaining medical evidence of record primarily addresses whether the Veteran's lumbar spine and left hip disabilities were permanently aggravated by his right knee disability.  As such, the Board must find that the Veteran's lumbar spine and left hip disabilities are not caused by his service-connected right knee disability.  See 38 C.F.R. § 3.310. 

Nevertheless, although finding that the Veteran's left hip disability was not permanently aggravated by his right knee disability, the February 2011 VA examiner did not provide a rationale for this opinion.  Furthermore, the January 2012 examiner did not address the aggravation aspect of the claim with regards to the Veteran's lumbar spine disability.  As such, these opinions are not sufficient to address the matter of aggravation. 

The Board observes that, in the May 2015 opinion, Dr. D.I.G. provided a detailed rationale for his findings that the Veteran's lumbar spine and left hip disabilities were permanently aggravated by his right knee disability.  In proffering this opinion, he considered the Veteran's medical history, which he would be personally aware of as a result of providing care to the Veteran.  Stefl, supra; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the physician provided an etiological opinion, complete with the rationale described above.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Thus, the May 2015 opinion has more probative value on the question of aggravation. 

Therefore, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection lumbar spine and left hip disabilities, is warranted on the basis of aggravation by his service-connected right knee disability.  38 C.F.R. § 3.310; Allen, supra.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for lumbar spine and left hip disabilities, as secondary to the service-connected right knee disability.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

As a final matter, the Board notes that, although 38 C.F.R. §3.310(b) indicates that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the AOJ's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the AOJ having the responsibility for determining the degree of aggravation in assigning the rating.

Left ankle disability

In a March 2012 statement, the Veteran indicated that he has experienced a left ankle problem within the last three months.  He indicated that his left ankle has been swelling up and he has difficulty walking on it.  He claimed that his left ankle was secondary to his service-connected right knee disability.

VA treatment records dated from February 2010 to March 2012 noted the Veteran's complaints with his left ankle.  The Board notes, however, physical examination of the left ankle was essentially normal and no diagnosis or condition causing such pain was provided.

In a May 2015 private medical report from Dr. D.I.G., it was noted that the there was no evidence of left ankle impairment.

The Board finds that service connection for a left ankle disability cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra. Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal.  

The Board has considered the Veteran's allegations that he has experienced left ankle pathology and such is due to his service-connected right knee disability.  In this regard, while he is competent to report having pain and swelling in his left ankle, the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

Furthermore, the Board finds that any determination as to the presence of the claimed disability is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his left ankle pain and swelling as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's left ankle.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Earlier effective date

The Veteran argues that he is entitled to a 10 percent rating prior to September 8, 2010, for his service-connected right knee disability.  
The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

This claim is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2)  and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In a rating decision issued in October 1982, the RO granted service connection for right knee disability, and assigned a noncompensable rating, effective December 6, 1981.  The Veteran was informed of the decision and his appellate rights; however he did not initiate an appeal in this matter.  Therefore the October 1982 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1982) [2015]. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board notes no additional evidence was received.  Therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the October 1982 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316   (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service records were received.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Following the final October 1982 rating decision, the Veteran's claim for increased rating for right knee disability was received on February 1, 1988, however, the Veteran did not reply to the RO's letter with regards to submitting evidence to show an increase in his right knee severity, and no further action was taken.  The next increased rating claim for right knee disability was received on November 23, 2010.  In making such determination, the Board has considered whether any communication or treatment record dated prior to November 23, 2010, may be considered an informal claim.  In this regard, the Board observes that with the exception of the February 1, 1988 claim, no further communication prior to the November 23, 2010 claim referenced his right knee.  
Therefore, the Board has reviewed the evidence of record within the one year period prior to the receipt of such claim in November 23, 2010, so as to determine the earliest date it is factually ascertainable that the Veteran's right disability met the criteria for a 10 percent rating.

In this regard, the Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Codes 5010-5260.  Hyphenated Codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 38 C.F.R. § 4.27.  The first four digits, 5010 in this case, is the Code for the disability.  Id.  The second four digits after the hyphen, 5260 in this case, is the Code used to rate the residuals of that disability.  Id. 

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id. Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.

The Board observes that a September 8, 2010 VA treatment record documents, the Veteran's painful right knee motion, and X-rays taken reveal right knee degenerative joint disease.  There are no other objective findings prior to the September 8, 2010 treatment record relevant to the Veteran's right knee disability.  The Board further observes that the Veteran's disability rating was increased to 10 percent based on the findings noted at the September 8, 2010 VA outpatient visit (earlier than the November 23, 2010 date of claim).

The Board has considered the Veteran's lay statements that his disability has been consistent over time and, in the year prior to the submission of his November 2010 claim, he had experienced increased in severity (i.e., pain, swelling, stiffness).  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, swelling, and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board further finds that the Veteran's statements are credible.  The Board notes, however, the evidence fails to show that such symptomatology resulted in functional loss that more nearly approximates the criteria for a 10 percent rating under the applicable Diagnostic Code.  In this regard, the Court has held that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  Therefore, in the absence of findings demonstrating functional loss more nearly approximating the criteria for a 10 percent rating pursuant to Diagnostic Code 5260, the Board finds that the evidence fails to show that it is factually ascertainable that the Veteran's right knee disability increased in severity so as to warrant a compensable rating earlier than the assigned September 8, 2010 date.

Therefore, based on the foregoing, the Board finds that, after the final October 1982 rating decision, VA received the Veteran's claim for an increased rating for his right knee disability on November 23, 2010.  Moreover, the Board concludes that it is not factually ascertainable that the Veteran's disability more nearly approximated the criteria required for a 10 percent rating under the applicable Codes prior to the September 8, 2010 date.  As such, the Board concludes that an effective date prior to September 8, 2010, for the assignment of the 10 percent rating for right knee disability is not warranted.

Increased rating

Left hand laceration

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran claims entitlement to a compensable rating for his service-connected  status post laceration between second and third digits of the left hand (hereinafter, "left hand scar"), currently rated as noncompensable under Code 7805.  38 C.F.R. § 4.118, Code 7805.

The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Codes 7800-7805.  Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Code 7805.  Therefore, the Board has considered all applicable Codes, as discussed further herein. 

In an October 1982 rating decision, the RO granted service connection for status post laceration between the 2nd and 3rd digits of the Veteran's left hand.  In March 2012, the Veteran filed a claim for increase.

A March 2012 VA examination revealed that the Veteran's scars were not painful, not unstable, not visible on the left hand, and did not result in functional impairment or other disabling effects.

Based on a review of the pertinent evidence, the Board finds that an increased compensable rating for the Veteran's status post laceration of the left hand is not warranted.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's left hand scars are asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment or other disabling effects. 

As noted above, the Veteran's scar is currently rated as noncompensable under Code 7805, which provides that other scars (including linear scars), not otherwise rated under Codes 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by Codes 7800-7804.  38 C.F.R. § 4.118, Code 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  The Board notes, however, the March 2012 VA examination reveals no indication that the Veteran's scars results in limitation of motion or loss of function as to routine daily activities or employment.  As the evidence throughout the appeal period does not show any disabling effects due to the scar itself, compensable ratings are not warranted under Code 7805. 

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's left hand scar, but finds that no higher rating is assignable under any other diagnostic code.  To that end, Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Code 7800.  As the Veteran's scar is located on his left hand, a compensable rating is not warranted under Code 7800. 

Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the March 2012 report, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Hence, Code 7801 is inapplicable. 

Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id., Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Code 7802. 

Code 7804 contemplates scars that are unstable or painful.  Id., Code 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful. Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  In this regard, objective examination revealed that the scar was neither painful nor unstable. 

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for status post laceration between the 2nd and 3rd digits of the  left hand.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected left hand laceration.  Hart, supra.  The Board notes, however, that his symptomatology has been stable throughout the appeal period. Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left hand scar with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  The specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his left hand scar.  In this regard, the evidence shows that the scar is not unstable or painful, nor does it result in limitation of function of the Veteran's left hand.  He has not described, and the objective evidence does not show, any additional symptomatology. Furthermore, the Veteran's scar is rated under Code 7805, which provides that other scars (including linear scars), not otherwise rated under Codes 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by Codes 7800-7804.  38 C.F.R. § 4.118, Code 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Therefore, as such Code contemplates all functional limitations imposed by the Veteran's scar, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his left hand scar.  

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board notes, however, in this case, there is no additional left hand disability or impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the Veteran's TDIU claim is inextricably intertwined with the remaining increased rating claim being remanded herein and, as a result, the TDIU claim must also be returned to the AOJ, as explained below.

Finally, the Board has also considered the applicability of the benefit of the doubt doctrine. The Board finds, however, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his left hand scar.  Therefore, the benefit of the doubt doctrine is not applicable and his claim for a compensable rating for his left hand scar must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability is granted.
Service connection for a left hip disability, claimed as secondary to service-connected right knee disability is granted.

Service connection for a left ankle disability, claimed as secondary to service-connected right knee disability is denied.

A compensable rating for status post laceration between second and third digits of the left hand is denied.

An effective date prior to September 8, 2010 for the assignment of a 10 percent rating for right knee disability is denied.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 .

A remand is necessary to obtain a new VA examination as to the current severity of the Veteran's right knee disability.  A July 2011 VA examination report noted no right knee instability.  In support of his claim, the Veteran submitted a May 2015 private report in which there appears to be an increase in severity.  Indeed, the examiner indicated instability.  The Board notes, however, it is unable to determine to what degree.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board therefore finds, a remand for a new examination is necessary.

The Veteran is seeking entitlement to TDIU; however, the increased rating claim being remanded by the Board may affect his eligibility for a TDIU.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim which is being remanded by the Board and, as a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Also, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his right knee disability.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected right knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability. He or she should specifically address the range of motion (flexion and extension), to include a measurement of where pain begins; any limitations of his range of motion based on pain, weakness, fatigability, or incoordination, and following repetitive testing.  The examiner should also address the presence of lateral instability or recurrent subluxation; and any meniscus abnormality. 

The VA examiner should specifically discuss the nature and severity of the Veteran's reported flare-ups, to include any functional loss or additional impairment that results during a flare-up.  If it is found that such results in additional limitation of motion, the examiner should express, if possible, the degrees to which flexion and/or extension are limited during a flare-up. 

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims for service connection for right knee disability, and entitlement to TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


